*335ON PETITION FOR REVIEW OF AN ORDER OF THE DRUG ENFORCEMENT ADMINISTRATION
PER CURIAM.

JUDGMENT

This petition for review of an order of the Drug Enforcement Administration was considered on the briefs and appendix filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the petition for review of the decision of the Drug Enforcement Administration released May 7, 2002, be dismissed. Petitioner lacks standing to bring this petition because he does not allege injury that is likely to be redressed by the requested relief. See generally Gettman v. Drug Enforcement Administration, 290 F.3d 430, 433-35 (D.C.Cir.2002) (discussing standing). Removal of the substance at issue from the schedule or invalidation of the regulation would not invalidate petitioner’s prior conviction based on a violation of the regulation when the regulation was in effect. See Rubio v. Estelle, 689 F.2d 533, 536 (5th Cir.1982).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.